DICKSOJV and Kelsey having bought lands and built mills in partnership, executed á written agreement, stating that Dickson had bought Kelsey’s interest in the mills and land adjoining them, and was to pay him for the-same 500 dollars. In a suit by Kelsey against Dickson on this agreement, Dickson demanded,, by way of set-off, a certain sum of money which he alleged he had advanced for Ke}sey, in building the mills. 'Held, that Kelsey might introduce a.‘witness tó prove, in opposition to Dickson’s demand, that Dickson had acknowledged, after the dáte of the written agreement, that the money mentioned in that agreement, was to be over and above the expenses of building the mills.